DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                              

                                       Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Regarding amended claim 1, the newly added limitation, "mounting feet attached to the bottom frame" (emphasis added), do not contain any support in the application as filed, which includes the originally filed specification, claims or drawings. The closest relevant support, as explained in in page 9, lines 10-11 which states “a structure where a bottom frame is provided on mounting feet”, however mounting feet being attached to the bottom frame, do not appear to be explicitly disclosed. Therefore the subject matter relating to the above limitation were not properly described in the originally filed specification, claims or drawings and therefore fails to comply with the written description requirement and is deemed to be new matter.
Claims 3-4, depend from claim 1 and are therefore rejected to accordingly under 35 U.S.C. 112(a). 

                                         Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hongfei et al. (CN 204438381, see attachment in previous record) in view of Ono et al. (US 2015/0060029).
In regards to claim 1, Hongfei discloses a heat source unit (a heat source air-conditioner water unit; refer to Fig. 1) comprising: a casing (casing including surrounding panels 6, 9, the supporting bottom plate 5 and frames 11; Fig. 1) comprising a bottom frame (5, support plate; Fig. 1); mounting feet (i.e. a feet including chassis 3, chassis hoisting plate 11 and pad 8, refer to Fig. 1) attached to the bottom frame (attached via rubber pad 7 as shown in Fig. 1); vibration-proof portion (7, rubber pad interpreted as vibration-proofing portion) that are disposed between the bottom frame (5) and the mounting feet (3/11/8) and space the bottom frame (5) apart from the mounting feet (refer to annotated Fig. below); and 
         a plurality of struts (refer to annotated Fig. below) that extend upward from the mounting feet (refer to annotated Fig. below), wherein the bottom frame (5) includes a surface (surface of support plate 5) exposed to an external environment of the casing (as can be seen in Fig. 1), and all of the struts are anchored to the mounting feet without being anchored to the bottom frame (refer to annotated Fig. below), (Note: that regarding the bottom frame surface being exposed to an external environment of the casing, the examiner understands that the heat source unit is a unit that usually located outside and contains the compressor, condenser and a fan. A condenser is used to condense a gaseous substance into a liquid state through cooling by using outside air. In so doing, the heat is released by the gaseous substance and transferred to the surrounding environment. Heat source units are used for efficient heat rejection or dissipation in many industrial systems to get rid of heat extracted from the interior of the unit by exchanging heat with the outside air, and one ordinary skilled in the art would understand that this unit is always designed with top opening of the unit’s casing for dissipating heat by exchanging heat with the outside environment. Therefore, there will necessarily be top opening of the casing of Hongfei et al. (CN 204438381) to expose the bottom frame surface i.e. surface of frame 5 to an external environment of the casing and meeting the limitation of “the bottom frame includes a surface exposed to an external environment of the casing”).
        Hongfei does not explicitly disclose vibration-proofing including rubber vibration-proofing sheets.  
        Ono teaches an outdoor units (11), (refer to Fig. 2 of Ishida) of air conditioners, wherein the vibration-proofing comprises a rubber vibration-proofing sheets (103 and 102, rubber sheets) to prevent vibration (refer to Fig. 8; par. 77). 
        This is strong evidence that providing a rubber vibration-proofing sheets of Ono into Hongfei’s heat source unit such that to dispose it between the bottom frame and the mounting feet, would produce predictable results to one skilled in the art. Namely, the rubber vibration-proofing sheets would appear to prevent vibration in a predictable manner and would not produce any unexpected results. 
          Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat source unit of Ono, in order to prevent vibrations from transferring from one component in a predictable manner.
        Furthermore, the general condition of providing vibration-proofing material is disclosed by the cited prior arts, since it has been held that the provision of vibration-proofing material type, where needed, is not a patentable advance and involves only routine skill in the art because there was an art-recognized need for vibration-proofing material in the heat source unit unit since the prior art mention that solving the vibration generated by the unit (page 1, line 18 of Hongfei), the substitution of a one type of vibrating proof material (rubber sheet) for that is another (rubber pad) of the prior art would have been obvious. See MPEP 2144.04: In re Stevens, 101 USPQ 284 (CCPA 1954)). 
In regards to claim 4, Hongfei as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hongfei as modified discloses wherein a compressor (1) and refrigerant pipes are disposed on the bottom frame (refer to annotated Fig. above).  



    PNG
    media_image1.png
    686
    1266
    media_image1.png
    Greyscale


Claim 3 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hongfei et al. (CN 204438381, see attachment) in view of Ono et al. (US 2015/0060029), further in view of Sukena et al. (JP2016038175, provided by applicant).
In regards to claim 3, Hongfei as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hongfei as modified discloses wherein the bottom frame (refer to annotated Fig. above), the mounting feet comprises: support portions (refer to annotated Fig. above) that support end portions of the bottom frame from below (refer to annotated Fig. above), and the rubber vibration-proofing sheets (103 and 102, rubber sheets; Fig. 8 by Ono is corresponding to rubber pad 7 of Hongfei) are disposed between the end portions of the bottom frame and the support portions (refer to annotated Fig. above), but fails to explicitly disclose wall portions 
         Sukena also teaches a heat source unit (outdoor unit 10), (refer to Figs. 1-15) further provided with the mounting feet (leg members 13,14) comprises: support sections (inner-side bent pieces 48y) for supporting the end portions (end portions 46e, refer to Figs. 4-10) of the bottom frame (bottom plate 12) from below (refer to par. 27, lines 19-20), and wall portions (outer-side standing piece 48b) that is positioned outside of the end section of the bottom frame (bottom plate 12, corresponding to the claimed bottom frame) and extends upward from the support section (48y); and the bottom frame is a plate-like member (12, bottom plate).
        Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating unit of Hongfei to configure wall portions that are disposed on outer sides of the end portions of the bottom frame and extend upward from the support portions and the bottom frame being a plate-like member as taught by Sukena, in order to provide an air conditioner capable of securing the strength and rigidity of a leg member (refer to par. 4 of Sukena). 

                                            Response to Arguments

Applicant's arguments, filed on 12/21/2020, with respect to the rejection(s) of claim(s) 1, 3-4 have been fully considered and are not persuasive. After carful reviewing of the 
Applicant argued on page 4 that: the cited references fail to disclose or suggest at least the combination of amended claim limitations. These cited references also do not provide any rationale for one of ordinary skill in the art to add such features so as to reach the claimed invention. Therefore, the cited references, whether considered separately or in combination, cannot support an obviousness rejection of amended independent claim 1. 
In response: it is clear that Hongfei discloses a heat source unit (refer to Fig. 1) comprising: a casing (casing including surrounding panels 6, 9, the supporting bottom plate 5 and frames 11; Fig. 1) comprising a bottom frame (5, support plate; Fig. 1); mounting feet (i.e. a feet including chassis 3, chassis hoisting plate 11 and pad 8, refer to Fig. 1) attached to the bottom frame (attached via rubber pad 7 as shown in Fig. 1); vibration-proof portion (7, rubber pad interpreted as vibration-proofing portion) that are disposed between the bottom frame (5) and the mounting feet (3/11/8) and space the bottom frame (5) apart from the mounting feet (refer to annotated Fig. above); and 
         a plurality of struts (refer to annotated Fig. above) that extend upward from the mounting feet (refer to annotated Fig. above), wherein the bottom frame (5) includes a surface (surface of support plate 5) exposed to an external environment of the casing (as can be seen in Fig. 1), and all of the struts are anchored to the mounting feet without being anchored to the bottom frame as stated above. 
Furthermore, the general condition of providing vibration-proofing material is disclosed by the cited prior arts, since it has been held that the provision of vibration-proofing  solving the vibration generated by the unit (page 1, line 18 of Hongfei), the substitution of a one type of vibrating proof material (rubber sheet) for that is another (rubber pad) of the prior art would have been obvious. See MPEP 2144.04: In re Stevens, 101 USPQ 284 (CCPA 1954)). 
Therefore, the amended limitations are broad enough to be obvious Hongfei et al. in view of Ono et al.
Regarding the limitation of the bottom frame’s surface being exposed to the external environment, the examiner understands that the heat source unit is a unit that usually located outside and contains the compressor, condenser and a fan. A condenser is used to condense a gaseous substance into a liquid state through cooling by using outside air. In so doing, the heat is released by the gaseous substance and transferred to the surrounding environment. Heat source units are used for efficient heat rejection or dissipation in many industrial systems to get rid of heat extracted from the interior of the unit by exchanging heat with the outside air, and one ordinary skilled in the art would understand that this unit is always designed with top opening of the unit’s casing for dissipating heat by exchanging heat with the outside environment. Therefore, there will necessarily be top opening of the casing of Hongfei et al. (CN 204438381) to expose the bottom frame surface i.e. surface of frame 5 to an external environment of the casing and meeting the limitation of “the bottom frame includes a surface exposed to an external environment of the casing”.

                                                          Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is  (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571 -272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763